                                                                                  02/21/2019


                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              Charlottesville Division

CFA INSTITUTE, a Virginia Non-Stock   §
Corporation,                          §
                                      §
      Plaintiff,                      §
                                      §
v.                                    §                   CIVIL ACTION NO. 3:19CV00012
                                      §
AMERICAN SOCIETY OF PENSION           §
PROFESSIONALS & ACTUARIES,            §
a Texas Corporation; AMERICAN SOCIETY §
OF PENSION PROFESSIONALS &            §
ACTUARIES, a Texas Corporation, D/B/A §
NATIONAL ASSOCIATION OF PLAN          §
ADVISORS; and AMERICAN SOCIETY OF §
PENSION PROFESSIONALS &               §
ACTUARIES, a Texas Corporation, D/B/A §
AMERICAN RETIREMENT                   §
ASSOCIATION,                          §
                                      §
      Defendants.                     §

                                         COMPLAINT

       Plaintiff CFA Institute (“CFA Institute” or “Plaintiff”), by and through the undersigned

counsel, hereby files this Complaint for Trademark Infringement, Unfair Competition, and

Accounting against Defendants American Society of Pension Professionals & Actuaries

(“ASPPA”), ASPPA d/b/a National Association of Plan Advisors (“NAPA”), and ASPPA d/b/a

American Retirement Association (“ARA”) (ASPPA, NAPA, and ARA, collectively,

“Defendants”), and avers as follows:

                      THE PARTIES, JURISDICTION, AND VENUE

       1.      CFA Institute is a Virginia non-stock corporation located and doing business at

915 East High Street, Charlottesville, Virginia 22902.




  Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 1 of 29 Pageid#: 1
       2.      Upon information and belief, ASPPA is a Texas non-profit corporation, registered

to do business in the Commonwealth of Virginia, with a principal place of business at 4245

North Fairfax Drive, Suite 750, Arlington, Virginia 22203.

       3.      Upon information and belief, NAPA is a “doing business as” (“d/b/a”) name for

ASPPA, not a separate legal entity, with a principal place of business at 4245 North Fairfax

Drive, Suite 750, Arlington, Virginia 22203. Defendants promote NAPA as a sister organization

of ASPPA.

       4.      Upon information and belief, ARA is another d/b/a for ASPPA, not a separate

legal entity, with a principal place of business at 4245 North Fairfax Drive, Suite 750, Arlington,

Virginia 22203. Defendants promote ARA as the parent organization of ASPPA and NAPA.

       5.      This is an action for trademark infringement and unfair competition under the

Federal Trademark Act of 1946, known as the Lanham Act, 15 U.S.C. § 1051, et seq.,

accounting under 15 U.S.C. § 1117, the Commonwealth of Virginia trademark infringement

statute, Va. Code § 59.1-92.12, and the common law of the Commonwealth of Virginia.

       6.      The Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1337(a), 1338(a) and (b), because the claims address federal questions

concerning the Lanham Act, 15 U.S.C. § 1121, trademark infringement of federally registered

trademarks pursuant to 15 U.S.C. § 1114, and federal unfair competition pursuant to 15 U.S.C. §

1125(a).

       7.      The Court has supplemental jurisdiction over the claims of CFA Institute arising

under the laws of the Commonwealth of Virginia pursuant to 28 U.S.C. § 1367(a) because these

claims are so related to the claims of CFA Institute under federal law that they form part of the

same case or controversy and derive from a common nucleus of operative fact.



                                               -2-
  Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 2 of 29 Pageid#: 2
       8.      The Court has personal jurisdiction over the Defendants consistent with the

principles underlying the United States Constitution and the Commonwealth of Virginia because,

among other things, Defendants are located and transact business in Virginia.

       9.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

Defendants are located in Virginia, upon information and belief transact business in Albemarle

County, Virginia, and have committed the tort of trademark infringement in Albemarle County,

Virginia, as well as outside of Virginia, causing injury to CFA Institute in Albemarle County,

Virginia, where a substantial part of the events or omissions giving rise to the claims occurred

and are occurring.

                FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

                         CFA INSTITUTE’S VALUABLE RIGHTS

       10.     CFA Institute is an internationally renowned global, not-for-profit association of

investment professionals with over 147,000 members in 150 countries worldwide and 155 local

member societies in seventy-two countries. CFA Institute is the world’s largest and best-known

association of investment professionals. In connection therewith, CFA Institute uses in interstate

commerce and owns the well-known and distinctive trademarks CFA, CFA INSTITUTE, and

CHARTERED FINANCIAL ANALYST, and variations thereof (the “CFA Trademarks”),

including several United States trademark registrations. Since as early as 1962, CFA Institute

and its predecessors-in-interest have continuously used the CFA Trademarks in interstate

commerce.

       11.     CFA Institute’s predecessor-in-interest coined the designation “Chartered

Financial Analyst” or “CFA” and began using it to identify its certification program to its

members and those belonging to its sister organization. CFA Institute has all the rights, benefits,



                                               -3-
  Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 3 of 29 Pageid#: 3
and interests of its predecessors in connection with and arising out of the CFA Trademarks and

associated certification program, including all intellectual property rights therein.

       12.     CFA Institute owns at least nine United States trademark registrations for the

CFA Trademarks, with a date of first use at least as early as 1962.

       13.     CFA Institute certifies the financial analysis services of others (the “Certification

Services”) under its CFA CHARTERED FINANCIAL ANALYST & Design Mark (U.S. Reg.

No. 2661114) (the “Certification Mark”), and, separate and distinct from and without providing

the financial analysis services that it certifies in others, offers educational, publication, and

association goods and services “in the field of financial analysis” (collectively hereinafter,

together with the Certification Services, the “CFA Institute Goods & Services”) under its marks

C.F.A. (U.S. Reg. No. 935504), CFA (U.S. Reg. No. 2493899), CFA (U.S. Reg. No. 2495459),

CFA INSTITUTE (U.S. Reg. No. 3202615), CFA INSTITUTE & Design (U.S. Reg. No.

4296372), CFA INSTITUTE (U.S. Reg. No. 4389314), and CFA INSTITUTE (U.S. Reg. No.

4768863) (collectively hereinafter, together with the CFA Certification Mark, the “CFA

Marks”).

       14.     CFA Institute has duly and properly registered the CFA Marks in the United

States Patent and Trademark Office (“USPTO”) on the Principal Register.

       15.     CFA Institute filed its federal trademark application for C.F.A. for “association

services—namely, the promotion of interest and professional standards in the field of financial

analysts” in International Class 42, on August 14, 1970, with a claimed date of first use of

September 15, 1963. This registration issued on June 6, 1972 as Registration No. 935504. This

registration was deemed incontestable by the USPTO on September 19, 1977. A true and correct




                                                -4-
  Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 4 of 29 Pageid#: 4
copy of this incontestable United States Trademark Registration No. 935504 is attached hereto as

Exhibit 1.

        16.     CFA Institute filed its federal trademark application for CFA for “educational

services, namely arranging, conducting and providing courses of instruction, workshops,

seminars, and conferences in the field of financial analysis and distributing course materials in

connection therewith” in International Class 41, on August 30, 1999, with a claimed date of first

use of December 31, 1962. This registration issued on October 2, 2001 as Registration No.

2493899. This registration was deemed incontestable by the USPTO on October 16, 2007. A

true and correct copy of this incontestable United States Trademark Registration No. 2493899 is

attached hereto as Exhibit 2.

        17.     CFA Institute filed its federal trademark application for CFA for “printed

publications in the field of financial analysis and in support of the interests of financial analysts”

in International Class 16, on August 30, 1999, with a claimed date of first use of December 31,

1965.    This registration issued on October 9, 2001 as Registration No. 2495459.                This

registration was deemed incontestable by the USPTO on October 28, 2008. A true and correct

copy of this incontestable United States Trademark Registration No. 2495459 is attached hereto

as Exhibit 3.

        18.     CFA Institute filed its federal certification mark application for CFA

CHARTERED FINANCIAL ANALYST & Design for “financial analysis services” in Class B,

on August 30, 1999, with a claimed date of first use of May 1, 1999. This registration issued on

December 17, 2002 as Registration No. 2661114. This registration was deemed incontestable by

the USPTO on September 3, 2008. A true and correct copy of this incontestable United States

Trademark Registration No. 2661114 is attached hereto as Exhibit 4.



                                                -5-
  Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 5 of 29 Pageid#: 5
       19.     CFA Institute filed its federal trademark application for CFA INSTITUTE for

“printed publications, namely, newsletters, brochures, books, digest books, and monographs in

the fields of investment management and financial analysis and in support of the interests of

investment professionals and financial analysts” in International Class 16, “association services,

namely, the promotion of professional standards and practices and providing career information

in the fields of investment management and financial analysis; promoting the interests of

investment professionals and financial analysts” in International Class 35, and “educational

services, namely, arranging, conducting, and providing courses of instruction, examinations,

workshops, seminars and conferences in the fields of investment management and financial

analysis and distributing course materials in connection therewith” in International Class 41, on

April 30, 2004, with a claimed date of first use of June 1, 2004. This registration issued on

January 23, 2007 as Registration No. 3202615. This registration was deemed incontestable by

the USPTO on January 25, 2013. A true and correct copy of this incontestable United States

Trademark Registration No. 3202615 is attached hereto as Exhibit 5.

       20.     CFA Institute filed its federal trademark application for CFA INSTITUTE &

Design for “printed publications, namely, newsletters, brochures, books, digest books, and

monographs in the fields of investment management and financial analysis and in support of the

interests of investment professionals and financial analysts” in International Class 16,

“association services, namely, the promotion of professional standards and practices and

providing career information in the fields of investment management and financial analysis;

promoting the interests of investment professionals and financial analysts” in International Class

35, and “educational services, namely, arranging, conducting, and providing courses of

instruction, examinations, workshops, seminars and conferences in the fields of investment



                                              -6-
  Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 6 of 29 Pageid#: 6
management and financial analysis and distributing course materials in connection therewith” in

International Class 41, on November 22, 2011, with a claimed date of first use of May 18, 2012

for International Class 16 and May 7, 2012 for International Classes 35 and 41. This registration

issued on February 26, 2013 as Registration No. 4296372. A true and correct copy of this United

States Trademark Registration No. 4296372 is attached hereto as Exhibit 6.

       21.     CFA Institute filed its federal trademark application for CFA INSTITUTE for

“downloadable publications, in the nature of newsletters, magazines, books, digest books, and

monographs and downloadable video and audio content, all in the fields of investment

management and financial analysis” in International Class 9, on June 13, 2012, with a claimed

date of first use of June 2004. This registration issued on August 20, 2013 as Registration No.

4389314. A true and correct copy of this United States Trademark Registration No. 4389314 is

attached hereto as Exhibit 7.

       22.     CFA Institute filed its federal trademark application for CFA INSTITUTE for

“carry all bags, tote bags and leather goods, namely, briefcases, wallets and handbags” in

International Class 18, “apparel, namely, shirts, jackets and headwear” in International Class 25,

and “on-line retail store services featuring general consumer merchandise” in International Class

35 on September 24, 2010, with a claimed date of first use of May 7, 2012. This registration

issued on July 7, 2015 as Registration No. 4768863. A true and correct copy of this United

States Trademark Registration No. 4768863 is attached hereto as Exhibit 8.

       23.     The federal trademark registrations referenced above and attached hereto as

Exhibits 1 through 8 are valid and subsisting, and provide conclusive evidence of the right of

CFA Institute to use the CFA Marks in commerce.




                                              -7-
  Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 7 of 29 Pageid#: 7
       24.     The CFA Marks clearly establish that CFA Institute has senior trademark rights in

its family of CFA Marks and consequently there is no question of priority of rights, as such

priority clearly belongs to CFA Institute.

       25.     CFA Institute’s United States Trademark Registration Nos. 935504, 2493899,

2495459, 2661114, and 3202615 referenced above and attached hereto as Exhibits 1 through 5,

are valid and incontestable under Section 15 of the Lanham Act, 15 U.S.C. § 1065, and are

therefore conclusive evidence of the validity of the registered marks and of the registration of the

marks, of the ownership of the marks by CFA Institute, and of the exclusive right to use the

registered marks in commerce by CFA Institute under Section 33 of the Lanham Act, 15 U.S.C.

§ 1115. As such, CFA Institute’s incontestable federal trademark registrations confer exclusive

use of the CFA Marks throughout the United States in connection with the CFA Institute Goods

& Services.

       26.     CFA Institute has extensively used the CFA Marks and has advertised, promoted,

and offered the CFA Institute Goods & Services under the CFA Marks in interstate commerce

through various channels of trade. As a result, the customers and potential customers of CFA

Institute, and the public in general have come to know and recognize the CFA Marks as

identifying the CFA Institute Goods & Services as goods and services of the highest quality

offered by CFA Institute, and associate the CFA Marks with the CFA Institute Goods &

Services. CFA Institute has, thus, built up extensive and invaluable goodwill in connection with

the sale of its goods and services under the CFA Marks.

       27.     CFA Institute administers the internationally recognized CFA Program. The CFA

Program is a self-study examination system for investment professionals. The CFA Program sets




                                               -8-
  Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 8 of 29 Pageid#: 8
the global standard for investment knowledge, standards, and ethics, and is highly esteemed

worldwide.

       28.    The CFA charter has been internationally benchmarked as comparable in scope

and depth to a post-graduate degree. Candidates who seek the CFA charter and membership in

CFA Institute must:

              (i)     have at least four years of acceptable work experience as a financial

                      analyst; that is, someone who spends a substantial portion of time

                      collecting, evaluating, or applying financial, economic, and statistical data,

                      as appropriate, in the investment decision-making process;

              (ii)    pass a series of three rigorous, six-hour examinations, covering, inter alia,

                      the fields of accounting, economics, securities analysis, and asset portfolio

                      management;

              (iii)   submit sponsorship forms from other members and a supervisor; and

              (iv)    comply at all times with the Code of Ethics and Standards of Professional

                      Conduct of CFA Institute.

       29.    Upon successful completion of CFA Institute’s registration process and

examination, candidates are awarded the right to use the CFA Certification Mark, the

professional designation “Chartered Financial Analyst” or “CFA” (collectively hereinafter, the

“Professional Designation”), and become eligible for CFA Institute’s membership. Members

must pay annual dues and sign a professional conduct statement each year.

       30.    CFA Institute offers a range of educational programs and services for members,

program candidates, investors, employers, institutions, and the press. CFA Institute’s mission is

to lead the investment profession globally by setting the highest standards of ethics, education,



                                               -9-
  Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 9 of 29 Pageid#: 9
and professional excellence. To reflect this, CFA Institute has developed a code of ethics and

standards of professional conduct for investment professionals. All members of CFA Institute

and all CFA Program candidates must adhere to the CFA Institute Code of Ethics and Standards

of Professional Conduct.

       31.     CFA Institute has used the CFA Marks for over fifty years, and has invested

significant amounts of time, money, and effort in advertising and promoting the CFA Marks.

CFA Institute’s advertisements are seen and heard around the world by potential candidates,

investment professionals, high-net-worth investors, employers, and regulators. CFA Institute

regularly advertises in print and online versions of The Economist, Bloomberg Markets,

Financial Times, Wall Street Journal, Reuters, Business Insider, Globe and Mail, and other high-

profile publications read by investment professionals worldwide. CFA Institute also advertises

on social media sites such as Facebook, Twitter, SinaWeibo, LinkedIn, and Google+.

       32.     CFA Institute’s charterholders heavily use and rely upon the CFA Certification

Mark and Professional Designation to signify their mastery of the CFA Program and rigorous

examinations, adherence to a code of ethics, and specific work and education requirements.

       33.     The CFA Certification Mark and Professional Designation hold great value for

CFA Institute’s charterholders.

       34.     CFA Institute’s CFA Marks, including in particular the CFA Certification Mark

and Professional Designation, are known as the gold standard of professional credentials within

the global investment community.

       35.     Investors and financial professionals recognize the CFA Marks as the definitive

standard for measuring competence and integrity in the fields of portfolio management and

investment analysis.



                                             - 10 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 10 of 29 Pageid#: 10
        36.     The CFA Marks are well-known among the general public as signifying the CFA

Institute Goods & Services, including in particular the Certification Services, and have been

well-known since long before Defendants began engaging in the complained of conduct in this

Complaint.

                          DEFENDANTS’ WRONGFUL CONDUCT

        37.     Defendants are related organizations for retirement plan professionals. According

to its website, ASPPA is a non-profit professional organization with one of its two “major goals”

being “to educate retirement plan professionals.”      ASPPA purports to offers its members

“extensive educational opportunities,” which include “credentialing, certificate and continuing

education programs, . . . conferences and networking opportunities in the industry.” Upon

information and belief, ASPPA, including through its sister organizations, offers at least nine

different credentials.

        38.     Upon information and belief, ASPPA was the initial organization, creating the

d/b/a NAPA as a sister organization and “professional society” in 2011, and more recently

creating the d/b/a ARA as a parent organization and “non-profit professional organization.”

       39.     Notwithstanding CFA Institute’s exclusive and long-standing rights in and to the

CFA Marks, and well after 1972, the earliest federal trademark registration date for the CFA

Marks, Defendants recently adopted and began using the alleged mark CPFA (“Infringing

Mark”) in connection with their certification program for professionals in the field of financial

planning and retirement, and related educational and administrative services (“Defendants’

Goods & Services”).      The Infringing Mark is an initialism for “Certified Plan Fiduciary

Advisor,” which Defendants also spell as “Certified Plan Fiduciary Adviser.”

       40.     Upon information and belief, Defendants purport to allow a candidate to use the

Infringing Mark as a credential/designation after passing an examination consisting of seventy-

                                              - 11 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 11 of 29 Pageid#: 11
five multiple-choice questions. The exam is proctored at specific testing centers in different

places of the country and administered over three hours. While there is no specific experience

level required, to prepare for the exam, Defendants make available “CPFA Coursework” or

“study modules,” which include case studies, practice activities, multiple-choice sample

questions, and additional learning resources.      Defendants have a mandatory program of

continuing education for all members who hold the Infringing Mark as a credential/designation.

       41.    Upon information and belief, prior to the Infringing Mark, Defendants were

already using the credential/designation PFC, which is an initialism for “Plan Financial

Consulting,” purportedly to certify individuals in this same area. Defendants phased-out the

credential/designation PFC following the adoption of the Infringing Mark.

       42.    Upon information and belief, prior to the Infringing Mark, Defendants were also

already using the credential/designation QPFC, which is an initialism for “Qualified Plan

Financial Consultant,” purportedly to certify individuals in this same area. Defendants are still

offering the credential/designation QPFC, and qualified candidates can opt back-and-forth

between the Infringing Mark and QPFC designation.

       43.    Prior to CFA Institute’s filing of the Complaint in this action, CFA Institute made

good faith efforts to resolve this matter amicably with Defendants. Nevertheless, as has become

readily apparent, Defendants have no intention of resolving this matter amicably, but instead

appear to be moving forward with expanding their business under the Infringing Mark. As a

result, CFA Institute has had no choice but to commence this action.

       44.    On February 12, 2018, CFA Institute filed a Notice of Opposition against

ASPPA’s United States Service Mark Application Serial No. 87103390 for the mark NAPA

CPFA CERTIFIED PLAN FIDUCIARY ADVISER & Design (“CPFA Application”), in the



                                             - 12 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 12 of 29 Pageid#: 12
United States Trademark Trial and Appeal Board, which Opposition Proceeding was assigned

No. 91239462 (“Opposition Proceeding”).         ASPPA’s CPFA Application had been filed in

connection with “educational services, namely, providing seminars and training for professionals

in the field of financial planning and retirement,” and “developing and administrating standards

and procedures for certifying professionals in the field of advising clients and professionals with

respect to retirement plan investments.”

       45.     In its Amended Answer filed in the Opposition Proceeding, ASPPA has alleged

that CFA Institute does not direct its goods and services primarily to professionals in the field of

retirement financial planning, whereas ASPPA does so exclusively.           As such, ASPPA has

admitted that, at the least, the Defendants’ Goods & Services under the Infringing Mark are a

subset of the CFA Institute Goods & Services under the CFA Marks and that CFA Institute is

using the CFA Marks in connection with goods and services used by professionals in the field of

retirement financial planning.

       46.     Further, in the Opposition Proceeding, ASPPA has asserted a legally defective

counterclaim for cancellation by restriction of the United States Trademark Registrations which

comprise the CFA Marks on the faulty premise that CFA Institute does not direct its goods and

services primarily to professionals in the field of retirement financial planning, and thus these

Registrations should be restricted accordingly. But ASPPA failed to allege, because it cannot

allege, that CFA Institute has not used the CFA Marks in the Registrations on the goods or

services that ASPPA seeks to restrict.

       47.     In addition to the erratic spelling of “Advisor” and “Adviser” in the underlying

name of the Infringing Mark, Defendants’ also use the Infringing Mark inconsistently,

sometimes standing alone as CPFA and other times as NAPA CPFA.



                                               - 13 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 13 of 29 Pageid#: 13
       48.     Defendants use and intend to use the Infringing Mark without the authorization of

CFA Institute, thereby confusing consumers as to the source of the goods and services and

resulting in damage and detriment to CFA Institute and its reputation and goodwill, and harm to

its authorized CFA charterholders.

       49.     Consumers are likely to believe mistakenly that Defendants are affiliated or

connected with, or otherwise authorized or sponsored by CFA Institute. Thus, Defendants’

misleading conduct is likely to harm consumers.

       50.     Defendants’ use of the Infringing Mark is nearly identical to and confusingly

similar to CFA Institute’s CFA Marks in appearance, sound, meaning, and commercial

impression.

       51.     The Defendants’ Goods & Services are identical and closely related to the CFA

Institute Goods & Services, and target CFA Institute’s consumers, as well as those seeking the

services of its authorized CFA charterholders, including hiring professionals and the ultimate

end-user consumer. Both the CFA Marks and the Infringing Mark are used in connection with

goods and services used by professionals in the field of retirement financial planning. Indeed,

Defendants advertise that their consumers are “retirement plan professionals” who make

financial investment decisions for retirees.

       52.     Defendants’ use of the Infringing Mark trades off the goodwill of CFA Institute’s

CFA Marks and is without permission or license from CFA Institute.

       53.     Defendants advertise their goods and services in commerce using the Infringing

Mark, which is nearly identical and confusingly similar to the CFA Marks of CFA Institute.

Both Parties utilize the same or similar channels of trade and there is a clear overlap of targeted

consumers.



                                               - 14 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 14 of 29 Pageid#: 14
        54.    Defendants advertise the Defendants’ Goods & Services under the Infringing

Mark on their websites at http://napacpfa.org/, https://www.asppa.org/educate/retirement-plan-

academy/credential-programs,                  https://www.napa-net.org/education/napa-academy/,

https://www.napa-net.org/education/certificationcredentials/,        and        http://napacpfa.org/wp-

content/uploads/2018/01/2018_CPFA_Syllabus.pdf. True and correct copies of screenshots from

the websites are attached hereto as Exhibit 9.

        55.    Upon information and belief, Defendants knew or had reason to know of the CFA

Marks of CFA Institute at the time Defendants commenced use of the Infringing Mark.

        56.    Upon information and belief, Defendants intentionally adopted and use the

Infringing Mark so as to create consumer confusion and trade off CFA Institute’s reputation and

goodwill under the CFA Marks.

        57.    CFA Institute has used its CFA Marks continuously on or in connection with the

CFA Institute Goods & Services in interstate commerce prior to the date Defendants commenced

use of the Infringing Mark.

                               FIRST CLAIM FOR RELIEF
                    (Federal Trademark Infringement – 15 U.S.C. § 1114)

        58.    CFA Institute repeats and realleges each and every allegation contained in

Paragraphs 1 through 57 above, as if set forth herein in full.

        59.    Defendants’     Infringing   Mark      is   nearly   identical    to   or   substantially

indistinguishable from the CFA Marks of CFA Institute in appearance, sound, meaning, and

commercial impression that the use and registration thereof is likely to cause confusion, mistake,

and deception as to the source or origin of the Defendants’ Goods & Services, and will injure and

damage CFA Institute and the goodwill and reputation symbolized by the CFA Marks of CFA

Institute.


                                                 - 15 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 15 of 29 Pageid#: 15
       60.     The Defendants’ Goods & Services offered under the Infringing Mark are

identical and so closely related to the goods and services offered under the CFA Marks by CFA

Institute, including CFA Institute’s Certification Services under the Certification Mark, that the

public is likely to be confused, deceived, and to assume erroneously that the Defendants’ Goods

& Services are those of CFA Institute or that Defendants are in some way connected with,

licensed, or sponsored by or affiliated with CFA Institute, all to CFA Institute’s and its

authorized CFA charterholders’ irreparable damage, as well as the public’s detriment.

       61.     Likelihood of confusion is enhanced by the fact that the CFA Marks of CFA

Institute are strong, well-known, and entitled to a broad scope of protection.

       62.     Likelihood of confusion is also enhanced by the fact that Defendants’ Infringing

Mark is visually and phonetically nearly identical to or substantially indistinguishable from the

CFA Marks, and Defendants’ Goods & Services are identical and closely related to the CFA

Institute Goods & Services, including CFA Institute’s association services under the CFA Marks.

       63.     Likelihood of confusion is further enhanced by the fact that Defendants’

Infringing Mark and the CFA Marks of CFA Institute both prominently incorporate the identical,

key component “CFA” and the Defendants’ Goods & Services are identical and closely related to

the CFA Institute Goods & Services. Specifically, the Infringing Mark wholly incorporates the

identical letters “C,” “F,” and “A,” in the same order, and the Infringing Mark is used as part of

educational and association services and for the benefit of the association’s professional

members in the field of financial planning and retirement.

       64.     Likelihood of confusion is even further enhanced by the fact that CFA Institute

and Defendants market and will likely market their goods and services in the same or similar

channels of trade.



                                               - 16 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 16 of 29 Pageid#: 16
        65.    Defendants are not affiliated or connected with CFA Institute and have not been

endorsed or sponsored by CFA Institute, nor has CFA Institute approved any of the Defendants’

Goods & Services offered or sold or intended to be sold by Defendants under the Infringing

Mark.

        66.    Defendants have never sought or obtained the permission of CFA Institute to use

the Infringing Mark, nor has CFA Institute approved any of the Defendants’ Goods & Services

offered under Defendants’ Infringing Mark.

        67.    CFA Institute’s United States Trademark Registrations identified above provide,

at the very least, constructive notice to Defendants of the rights of CFA Institute in and to the

CFA Marks.

        68.    Defendants’ use of the Infringing Mark in connection with Defendants’ Goods &

Services is likely to cause confusion, mistake, or deception of consumers as to the source of

origin or sponsorship of the goods and services, in violation of the Lanham Act, including but

not limited to 15 U.S.C. § 1114.

        69.    Consumers are likely to purchase or engage the Defendants’ Goods & Services

being offered under the Infringing Mark believing them to be those of CFA Institute or its

authorized CFA charterholders, thereby resulting in a loss of goodwill and economic harm to

CFA Institute and its authorized CFA charterholders.

        70.    Upon information and belief, Defendants intentionally adopted and use the

Infringing Mark so as to create consumer confusion and trade off CFA Institute’s reputation and

goodwill under the CFA Marks.

        71.    CFA Institute is informed and believes, and on that basis, alleges that Defendants

have derived unlawful gains and profits from their infringing use of the Infringing Mark.



                                              - 17 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 17 of 29 Pageid#: 17
       72.     The goodwill of CFA Institute’s business under the CFA Marks is of great value,

and CFA Institute will suffer irreparable harm should Defendants’ infringement be allowed to

continue to the detriment of the trade reputation and goodwill of CFA Institute for which damage

CFA Institute cannot be adequately compensated at law.

       73.     CFA Institute has no control over the quality of the goods and services offered by

Defendants. Thus, the great value of the CFA Marks of CFA Institute is subject to damage by an

entity CFA Institute cannot control.

       74.     Unless enjoined by this Court from so doing, Defendants will continue to engage

in their acts of infringement, to the irreparable damage and injury of CFA Institute.

       75.     Upon information and belief, Defendants have engaged in acts of infringement,

with knowledge of CFA Institute’s exclusive rights in and to the CFA Marks in connection with

the CFA Institute Goods & Services, and Defendants continue in such acts of intentional

infringement, thus entitling CFA Institute to an award of treble its actual damages, Defendants’

profits, plus attorneys’ fees and costs in bringing and maintaining this action, pursuant to Section

35(b) of the Lanham Act, 15 U.S.C. § 1117(b).

                              SECOND CLAIM FOR RELIEF
              (Federal Unfair Competition and False Designation of Origin and
                False and Misleading Representations – 15 U.S.C. § 1125(a))

       76.     CFA Institute repeats and realleges each and every allegation contained in

Paragraphs 1 through 75 above, as if set forth herein in full.

       77.     Defendants’ use of the Infringing Mark constitutes unfair competition and a false

designation of origin or false or misleading description or representation of fact, which is likely

to deceive customers and prospective customers into believing that the Defendants’ Goods &

Services offered for sale under Defendants’ Infringing Mark are those of CFA Institute in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

                                               - 18 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 18 of 29 Pageid#: 18
       78.     Defendants’ actions cause or are likely to cause confusion or mistake among the

public as to the true origin and sponsorship of the Defendants’ Goods & Services offered for sale

under Defendants’ Infringing Mark, and to confuse the public into believing that the Defendants’

Goods & Services have the approval of CFA Institute, or are otherwise affiliated, connected,

associated with, or sponsored by CFA Institute, in violation of Section 43(a) of the Lanham Act,

15 U.S.C. § 1125(a).

       79.     CFA Institute has no control over Defendants and the nature and quality of

Defendants’ Goods & Services offered for sale under Defendants’ Infringing Mark. Any failure,

neglect, or default of Defendants in providing goods and services will reflect adversely on CFA

Institute and its authorized CFA charterholders.

       80.     Upon information and belief, Defendants intentionally adopted and use the

Infringing Mark so as to create consumer confusion and trade off CFA Institute’s reputation and

goodwill under the CFA Marks.

       81.     CFA Institute is informed and believes, and on that basis, alleges that Defendants

have derived unlawful gains and profits from their infringement of the CFA Marks.

       82.     The goodwill of the business of CFA Institute under the CFA Marks is of great

value, and CFA Institute will suffer irreparable harm should Defendants’ acts of unfair

competition, and false representation and designations, be allowed to continue, to the detriment

of the trade reputation and goodwill of CFA Institute for which damage CFA Institute cannot be

adequately compensated at law.

       83.     CFA Institute has no control over the quality of the goods and services offered by

Defendants. Thus, the value of the CFA Marks of CFA Institute is subject to damage by an

entity it cannot control. Unless enjoined by this Court from so doing, Defendants will continue



                                              - 19 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 19 of 29 Pageid#: 19
to engage in acts of unfair competition, and false representation and designation, to the

irreparable damage and injury of CFA Institute and its authorized CFA charterholders, as well as

the public’s detriment.

       84.       Upon information and belief, from the outset, Defendants have engaged in acts of

unfair competition, and false representation and designation, with knowledge of the exclusive

rights of CFA Institute in and to the CFA Marks in connection with identical and closely related

goods and services, and Defendants continue in such acts of unfair competition, false

representation and designation, in violation of 15 U.S.C. § 1125(a), thus entitling CFA Institute

to an award of its actual damages, Defendants’ profits, plus attorneys’ fees and costs in bringing

and maintaining this action, pursuant to Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a).

                           THIRD CLAIM FOR RELIEF
 (Trademark Infringement and Unfair Competition Under the Commonwealth of Virginia
                     Statutes Va. Code §§ 59.1-92.12, 59.1-92.13)

       85.       CFA Institute repeats and realleges each and every allegation contained in

Paragraphs 1 through 84 above, as if set forth herein in full.

       86.       Defendants’ use of the Infringing Mark constitutes trademark infringement and

unfair competition in violation of the Commonwealth of Virginia trademark infringement statute,

Va. Code §§ 59.1-92.12 & 59.1-92.13, as such acts are likely to mislead and deceive customers

and prospective customers into believing that the Defendants’ Goods & Services are those of

CFA Institute.

       87.       Defendants’ actions are likely to cause confusion or mistake among the public and

create material misrepresentations as to the true origin and sponsorship of the Defendants’ Goods

& Services and to confuse and mislead the public into believing that the Defendants’ Goods &

Services have the approval of CFA Institute and/or that those goods and services have been



                                               - 20 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 20 of 29 Pageid#: 20
passed off as those of CFA Institute in violation of the Commonwealth of Virginia trademark

infringement statute, Va. Code §§ 59.1-92.12 & 59.1-92.13.

        88.    Upon information and belief, Defendants intentionally adopted and use the

Infringing Mark so as to create consumer confusion and trade off CFA Institute’s reputation and

goodwill under the CFA Marks.

        89.    Defendants have been using the Infringing Mark without the consent of CFA

Institute.

        90.    CFA Institute has no control over the nature and quality of the Defendants’ Goods

& Services. Consumers, believing CFA Institute to be the source of such goods and services, are

likely to blame CFA Institute or its authorized CFA charterholders for any failure, neglect or

default of Defendants in providing quality goods and services, hampering efforts by CFA

Institute to continue to protect its outstanding reputation for the CFA Institute Goods & Services.

Defendants’ wrongful conduct is likely to deceive the consuming public and to result in a loss of

goodwill and economic harm for CFA Institute and its authorized CFA charterholders, all to the

irreparable harm of CFA Institute, its authorized CFA charterholders, and the public.

        91.    Unless enjoined by this Court from so doing, Defendants will continue their

conduct of passing off and engaging in acts of unfair competition, to the irreparable damage and

injury of CFA Institute.

        92.    CFA Institute is informed and believes and on that basis alleges that Defendants

have derived unlawful gains and profits from their acts of unfair competition, as alleged above,

and have caused loss, injury and damage to CFA Institute, its goodwill and the CFA Marks, in an

amount as yet unknown but to be proven at trial.




                                              - 21 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 21 of 29 Pageid#: 21
                             FOURTH CLAIM FOR RELIEF
                     (Trademark Infringement and Unfair Competition
                    Under the Commonwealth of Virginia Common Law)

       93.     CFA Institute repeats and realleges each and every allegation contained in

Paragraphs 1 through 92 above, as if set forth herein in full.

       94.     CFA Institute owns and enjoys common law rights in the Commonwealth of

Virginia and elsewhere in the United States in and to the CFA Marks for the CFA Institute

Goods & Services. CFA Institute is the exclusive owner of the common law trademark rights in

the CFA Marks. No license or authorization has been granted to Defendants to use any of these

marks, or variations thereon.

       95.     Defendants, with full knowledge of the public awareness and value of the CFA

Marks, has traded off and misappropriated the reputation and valuable goodwill of the CFA

Marks of CFA Institute in the Commonwealth of Virginia and acted in a manner that has created

and will continue to create a likelihood of confusion and mistake as to the source of the

Defendants’ Goods & Services. By falsely suggesting a connection with or sponsorship by CFA

Institute, Defendants’ acts are likely to lead the public to believe mistakenly that Defendants’

Goods & Services are in some way associated with, connected with, or sponsored by CFA

Institute, to the detriment of CFA Institute, and without CFA Institute’s authorization.

Defendants’ activities constitute unfair competition, misappropriation of the goodwill of CFA

Institute, and palming off.

       96.     Upon information and belief, Defendants intentionally adopted and use the

Infringing Mark so as to create consumer confusion and trade off CFA Institute’s reputation and

goodwill under the CFA Marks.




                                               - 22 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 22 of 29 Pageid#: 22
       97.     CFA Institute is informed and believes and, on that basis, alleges that Defendants

have derived unlawful gains and profits from their unlawful acts, and will continue to do so, as

alleged above, and have caused loss, injury, and damage to CFA Institute, its goodwill, and the

CFA Marks, in an amount as yet unknown but to be proven at trial.

       98.     Unless enjoined by this Court from so doing, Defendants will continue their

conduct of passing off and engaging in acts of unfair competition and cause irreparable damage

and injury to CFA Institute’s goodwill, business identity and reputation and its authorized CFA

charterholders, as well as the public’s detriment.       CFA Institute is therefore entitled to a

permanent injunction enjoining and restraining Defendants from use of the Infringing Mark or

any other mark that is identical or confusingly similar to the CFA Marks.

                                 FIFTH CLAIM FOR RELIEF
                                        (Accounting)

       99.     CFA Institute repeats and realleges each and every allegation contained in

Paragraphs 1 through 98 above, as if set forth herein in full.

       100.    CFA Institute is entitled, pursuant to 15 U.S.C. § 1117, to recover any and all

profits of Defendants that are attributable to the acts of infringement and unfair competition.

       101.    CFA Institute is entitled, pursuant to 15 U.S.C. § 1117, to actual damages or

statutory damages sustained by virtue of Defendants’ acts of infringement and unfair

competition.

       102.    The amount of money due from Defendants to CFA Institute is unknown to CFA

Institute and cannot be ascertained without a detailed accounting by Defendants of the precise

revenues received under Defendants’ Infringing Mark.




                                               - 23 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 23 of 29 Pageid#: 23
        ALLEGATION OF DAMAGE COMMON TO ALL CLAIMS FOR RELIEF

        103.     CFA Institute repeats and realleges each and every allegation contained in

Paragraphs 1 through 102 above, as if set forth herein in full.

        104.     CFA Institute has suffered, is suffering, and will continue to suffer irreparable

harm and damage as a result of Defendants’ wrongful conduct.              Defendants will, unless

restrained and enjoined, continue to act in the unlawful manner complained of herein, all to the

irreparable damage of the business and reputation of CFA Institute. CFA Institute’s remedy at

law is not adequate to compensate it for the injuries suffered and threatened.

                                     PRAYER FOR RELIEF

        WHEREFORE, CFA Institute respectfully prays the Court:

        1.       Order Defendants never to file for any trademark for or incorporating the

Infringing Mark, the CFA Marks of CFA Institute, or any other designation that is confusingly

similar to the CFA Marks;

        2.       Order Defendants to abandon expressly and with prejudice U.S. Service Mark

Application Serial No. 87103390 for the mark NAPA CPFA CERTIFIED PLAN FIDUCIARY

ADVISER & Design;

        3.       Order Defendants to withdraw with prejudice any and all counterclaims asserted

in Opposition Proceeding No. 91239462 before the United States Trademark Trial and Appeal

Board, and never again to challenge, oppose, cancel, or seek to cancel any CFA Marks of CFA

Institute;

        4.       Enter a judgment against Defendants that Defendants have committed and are

committing acts of trademark infringement in violation of the rights of CFA Institute under 15

U.S.C. § 1114;



                                               - 24 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 24 of 29 Pageid#: 24
       5.      Enter a judgment against Defendants that Defendants have willfully infringed the

registered trademark rights of CFA Institute in and to the CFA Marks under 15 U.S.C. § 1114;

       6.      Enter a judgment against Defendants that Defendants have committed and are

committing acts of false designation of origin, false or misleading description of fact, or false or

misleading representation in violation of the rights of CFA Institute under 15 U.S.C. § 1125(a);

       7.      Enter a judgment designating this action an exceptional case entitling CFA

Institute to an award of its reasonable attorneys’ fees incurred as a result of this action, pursuant

to 15 U.S.C. § 1117;

       8.      Enter a judgment against Defendants that Defendants have engaged in trademark

infringement and unfair competition in violation of the Commonwealth of Virginia statutory and

common law;

       9.      Enter a judgment refusing registration in its entirety to U.S. Service Mark

Application Serial No. 87103390 for the mark NAPA CPFA CERTIFIED PLAN FIDUCIARY

ADVISER & Design;

       10.     Issue preliminary and permanent injunctive relief against Defendants, and that

Defendants, their officers, agents, representatives, servants, employees, attorneys, successors and

assigns, and all others in active concert or participation with Defendants, be enjoined and

restrained from:

               (i)     imitating, copying, or making any other infringing use of the CFA Marks

                       and Defendants’ Infringing Mark, and any other mark now or hereafter

                       confusingly similar to the CFA Marks;

               (ii)    manufacturing,     assembling,    producing,    distributing,   offering   for

                       distribution, circulating, selling, offering for sale, advertising, importing,



                                               - 25 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 25 of 29 Pageid#: 25
                      promoting, or displaying any simulation, reproduction, counterfeit, copy,

                      or colorable imitation of the CFA Marks, Defendants’ Infringing Mark, or

                      any mark confusingly similar thereto;

              (iii)   using any false designation of origin or false description or statement

                      which can or is likely to lead the trade or public or individuals erroneously

                      to believe that any service has been provided, produced, distributed,

                      offered for distribution, circulation, sold, offered for sale, imported,

                      advertised, promoted, displayed, licensed, sponsored, approved, or

                      authorized by or for CFA Institute, when such is not true in fact;

              (iv)    using the names, logos, or other variations thereof of the CFA Marks or

                      Defendants’ Infringing Mark in any of Defendants’ trade or corporate

                      names;

              (v)     engaging in any other activity constituting an infringement of the CFA

                      Marks, or of the rights of CFA Institute in, or right to use or to exploit the

                      CFA Marks; and

              (vi)    assisting, aiding, or abetting any other person or business entity in

                      engaging in or performing any of the activities referred to in

                      subparagraphs (i) through (v) above;

       11.    Order Defendants, at their own expense, to recall all marketing, promotional and

advertising materials that bear or incorporate Defendants’ Infringing Mark, or any mark identical

or confusingly similar to the CFA Marks, which have been distributed, sold, or shipped, by

Defendants or on their behalf, and to reimburse all customers from which said materials are

recalled;



                                              - 26 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 26 of 29 Pageid#: 26
       12.     Order Defendants to destroy all labels, signs, prints, packages, molds, plates, dies,

wrappers, receptacles, and advertisements in their possession or under their control, bearing

Defendants’ Infringing Mark, and/or any simulation, reproduction, copy, or colorable imitation

thereof, and all plates, molds, matrices, and any other means of making the same;

       13.     Order Defendants to publish notice to all customers or members of the trade who

may have seen or heard of Defendants’ use of Defendants’ Infringing Mark, which notice shall

disclaim any connection with CFA Institute and shall advise them of the Court’s injunction order

and of Defendants’ discontinuance from all use of Defendants’ Infringing Mark;

       14.     Order Defendants to file with this Court and to serve upon CFA Institute within

thirty (30) days after service upon Defendants of an injunction in this action, a written report by

Defendants, under oath, setting forth in detail the manner in which Defendants have complied

with the injunction;

       15.     Order Defendants to pay the costs of corrective advertising;

       16.     Order Defendants to hold in trust, as constructive trustee for the benefit of CFA

Institute, their profits obtained from their provision of Defendants’ Goods & Services offered for

sale under Defendants’ Infringing Mark;

       17.     Order Defendants to provide CFA Institute a full and complete accounting of all

amounts due and owing to CFA Institute as a result of Defendants’ illegal activities;

       18.     Order Defendants to pay the general, special, actual, and statutory damages of

CFA Institute as follows:

               (i)     CFA Institute’s damages and Defendants’ profits pursuant to 15 U.S.C. §

                       1117(a), trebled pursuant to 15 U.S.C. § 1117(b) for Defendants’ willful

                       violation of the federally registered trademarks of CFA Institute; and



                                               - 27 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 27 of 29 Pageid#: 27
              (ii)      CFA Institute’s damages and Defendants’ profits pursuant to the

                        Commonwealth of Virginia common law;

       19.    Order Defendants to pay to CFA Institute both the costs of this action and

reasonable attorneys’ fees incurred by CFA Institute in prosecuting this action pursuant to 15

U.S.C. § 1117(a); and

       20.    Award such other and further relief as the Court deems just and proper.

Dated: February 21, 2019                             DLA PIPER LLP (US)

                                                     By: /s/ Anthony D. Gill
                                                        Anthony D. Gill (Virginia State Bar
                                                        No. 88390)
                                                        Ann K. Ford (DC Bar No. 341479,
                                                        pro hac vice application pending)
                                                        John M. Nading (DC Bar No. 981625,
                                                        pro hac vice application pending)
                                                        500 8th Street, NW
                                                        Washington, DC 20004
                                                        Telephone: 202-799-4000
                                                        Facsimile: 202-799-5000
                                                        anthony.gill@dlapiper.com
                                                        ann.ford@dlapiper.com
                                                        john.nading@dlapiper.com

                                                        Attorneys for Plaintiff CFA Institute




                                            - 28 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 28 of 29 Pageid#: 28
                                DEMAND FOR JURY TRIAL

       CFA Institute demands a trial by jury as to all issues so triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.

Dated: February 21, 2019                               DLA PIPER LLP (US)

                                                       By: /s/ Anthony D. Gill
                                                          Anthony D. Gill (Virginia State Bar
                                                          No. 88390)
                                                          Ann K. Ford (DC Bar No. 341479,
                                                          pro hac vice application pending)
                                                          John M. Nading (DC Bar No. 981625,
                                                          pro hac vice application pending)
                                                          500 8th Street, NW
                                                          Washington, DC 20004
                                                          Telephone: 202-799-4000
                                                          Facsimile: 202-799-5000
                                                          anthony.gill@dlapiper.com
                                                          ann.ford@dlapiper.com
                                                          john.nading@dlapiper.com

                                                          Attorneys for Plaintiff CFA Institute




                                              - 29 -
 Case 3:19-cv-00012-NKM Document 1 Filed 02/21/19 Page 29 of 29 Pageid#: 29
